DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Claim Objections
Claims 1-20 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Prior Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “adjusting the valve position via the control unit to match the delivery volume flow resulting from the current pivot angle of the axial piston pump”; this limitation renders the claim indefinite because it is not understood what is meant by adjusting the valve position “to match the delivery volume flow resulting from the current pivot angle of the axial piston pump”.  At the outset, as far as the Examiner understands the invention, the control valve (18a or 18b) can open or close in order to start or stop the flow of fluid therethrough.  However, it is the axial piston pump itself (and its associated pivot angle) that controls the volume flow of fluid.  Claim 3 clearly states that the delivery volume flow results “from the current pivot angle of the axial piston pump”.  In other words, the valve itself does not (and cannot) control the output flow from the pump.  Thus, it is not understood how the to match the delivery volume flow” of the axial piston pump.  This renders the claim indefinite.
	Claim 21, lines 26-29 recites “adjusting the valve position via the control unit until the value of the delivery volume flow to be expected matches the delivery volume flow of the axial piston pump resulting from the current pivot angle”; this limitation renders the claim indefinite because it is not understood what is meant by adjusting the valve position “until the value of the delivery volume flow to be expected matches the delivery volume flow of the axial piston pump resulting from the current pivot angle”.  At the outset, as far as the Examiner understands the invention, the control valve (18a or 18b) can open or close in order to start or stop the flow of fluid therethrough.  However, it is the axial piston pump itself (and its associated pivot angle) that controls the volume flow of fluid.  Claim 13 clearly states that the delivery volume flow results “from the current pivot angle of the axial piston pump”.  In other words, the valve itself does not (and cannot) control the output flow from the pump.  Thus, it is not understood how the valve could be adjusted “until the value of the delivery volume flow to be expected matches the delivery volume flow” of the axial piston pump.  This renders the claim indefinite.
	Appropriate correction is required.

Prior Claim Rejections - 35 USC § 101
Claim 1 was previously rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Applicant’s amendment to Claim 1 provides new limitations that apply the judicial exception with, or by use of, a particular machine and effect a transformation or reduction of a particular article to a different state or thing, thereby integrating the judicial exception into a practical application.  As such, the previous 101 rejection is hereby withdrawn.


Response to Arguments
Applicant’s arguments, see pages 7-9, filed September 21st, 2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 

Claim Objections
Claims 1-12 & 21-29 are now objected to because of the following informalities:  
Claim 1, line 5 should read “an axial piston pump that provides a system pressure”
Claim 21, line 3 should read “controlling via a control unit the control valve to assume an open valve position”
Claim 21, lines 5-6 should read “an axial piston pump that provides a system pressure”
Claim 21, line 9 should read “controlling via a control unit the control valve to assume a closed valve position”
Claim 21, lines 12-13 should read “an axial piston pump that provides a system pressure”
Claim 22, line 2 should read “the control valve to assume a second open valve position”
Claim 23, lines 2-3 should read “indicating 
Claim 28, line 2 should read “reporting the specific pressure requirement”.  This suggestion is made to correspond with the language of Claim 8, as well as paragraph 15 of Applicant’s published specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, & 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-5, 7-12, & 21-29 contain new matter that is not supported by Applicant’s originally filed specification.  
In this instance, independent Claim 1 has been amended in such a manner to read solely on the control circuit extending between the control valve 64b and the linear type hydraulic consumer 68b.  This is because only control valve 64b includes the overpressure valve 66 now being recited in Claim 1 (see paras. 28-29 of the published specification).  Previously, Claim 1 was a generic claim that read on either control valve 64a or 64b (and its corresponding hydraulic consumer).  In view of this, lines 11-14 of Claim 1 constitute new matter because these limitations correspond solely to operation of the control valve 64a and associated consumer 68a.  They do not correspond with the now-recited control valve 64b and overpressure valve 66 of Claim 1.  In other words, lines 11-14 recite features exclusive from the now-recited control valve 64b and overpressure valve 66.  Additionally, it is noted that due to Applicant’s narrowing of Claim 1, all of its dependent claims must now correspond to the narrower scope now recited in Claim 1.  The limitations of dependent Claims 3-5 do not correspond to the narrowed scope now required in Claim 1.  Instead, Claims 3-5 correspond to the control circuit extending between the control valve 64a and the rotary type hydraulic consumer 68a, which no longer reads on narrowed Claim 1 (see paras 8-19).  These disclosures make clear that the operation claimed in Claim 1 is specific to valve 64b and liner type hydraulic consumer 68b; it does not correspond with valve 64a or rotary type hydraulic consumer 68a.  Thus, due to Applicant’s narrowing amendment, Claims 3-5 are no longer readable on Claim 1.  In other words, Claims 3-5 are attempting to intermix distinct valve/consumer structures and/or functionalities within a singular claim.  Such intermixing of these distinct structures and/or functionalities does not find written description support within Applicant’s originally filed specification, and therefore, Claims 3-5 constitute new matter.
Claim 21 constitutes new matter for the same reasons noted above.  In particular, independent Claim 21 has been recited so as to read solely on the control circuit extending between the control valve 64a and the rotary type hydraulic consumer 68a.  In view of this, lines 23-25 of Claim 21 constitute new matter because these limitations correspond solely to operation of the control valve 64b and associated consumer 68b.  They do not correspond with the now-recited control valve 64a of Claim 21.  In other words, lines 23-25 recite features exclusive from the now-recited control valve 64a and hydraulic consumer 68a.  Additionally, it is noted that due to the limitations in Claim 21, all of its dependent claims must correspond to the scope recited in Claim 21.  In Claim 23, the limitation “the incorrect setting of the system pressure” in Claim 23 constitutes new matter for the same reasons noted above.  Additionally, the limitations of dependent Claims 26-29 do not correspond to the scope of Claim 21.  Instead, Claims 26-29 correspond to the control circuit extending between the control valve 64b and the linear type hydraulic consumer 68b, which does not read on Claim 21 (see paras 8-19).  These disclosures make clear that the operation claimed in Claim 21 is specific to valve 64a and rotary type hydraulic consumer 68a; it does not correspond with valve 64b or linear type hydraulic consumer 68b.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, & 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “adjusting the valve position via the control unit to match the delivery volume flow resulting from the current pivot angle of the axial piston pump”; this limitation renders the claim indefinite because it is not understood what is meant by adjusting the valve position “to match the delivery volume flow resulting from the current pivot angle of the axial piston pump”.  This rejected was made in the non-final office action, but Applicant’s amendments have not remedied this issue.  As far as the Examiner understands the invention, the control valve (18a or 18b) can open or close in order to start or stop the flow of fluid therethrough.  However, it is the axial piston pump itself (and its associated pivot angle) that controls the volume flow of fluid.  Claim 3 also clearly states that the delivery volume flow results “from the current pivot angle of the axial piston pump”.  The specification does not appear to indicate any throttling ability for either valve 18a or 18b.  In fact, Figure 1 clearly shows valves 18a and 18b as solenoid operated 3-way valves that provide two open positions and one to match the delivery volume flow resulting from the current pivot angle of the axial piston pump”.  This renders the claim indefinite.
Claim 4, line 3 recites the phrasing “with further closing of the control valve”; this limitation renders the claim indefinite because it is not understood what is meant by this phrasing.  At the outset, it is noted that this limitation refers to closing of the control valve, whereas Applicant’s specification clearly states that it is the rotary hydraulic consumer 70 that performs “further closing” (see paras. 12 & 43).  In other words, Applicant’s claim appears to contradict the specification, rendering it unclear what particular functionality is required of the claim.  Furthermore, as noted in the previous office action, it is not understood how the hydraulic consumer would ever “close” as noted in the specification.  Finally, as noted above, the specification does not appear to indicate any throttling ability for either valve 18a or 18b.  In fact, Figure 1 clearly shows valves 18a and 18b as solenoid operated 3-way valves that provide two open positions and one closed position, and paragraphs 25 & 27 of the published specification confirms as much.  In other words, as far as the Examiner understands, valves 18a and 18b are either fully open or fully closed.  As such, it is not understood how a valve that is only fully open or fully closed could be “further closed” (i.e. throttled) as now claimed.  Clarification is required.
Claim 21 recites the limitation "a control unit" in line 17; this renders the claim indefinite because it is not made clear how many control units are required by the claim language.  In particular, earlier in the claim, line 3 recites “a control unit”.  Thus, it becomes unclear whether line 17 is attempting to refer back to the control unit of line 3 or introducing another control unit altogether.  This renders the claims indefinite.
Claim 21 recites the limitation “adjusting the valve position via the control unit until the value of the delivery volume flow to be expected matches the delivery flow volume of the axial piston pump resulting from the current pivot angle”; this limitation renders the claim indefinite because it is not until the value of the delivery volume flow to be expected matches the delivery flow volume resulting from the current pivot angle”.  As far as the Examiner understands the invention, the control valve (18a or 18b) can either open or close in order to start or stop the flow of fluid therethrough.  However, it is the axial piston pump itself (and its associated pivot angle) that controls the volume flow of fluid.  Claim 21 also clearly states that the delivery volume flow results “from the current pivot angle” of the axial piston pump.  The specification does not appear to indicate any throttling ability for either valve 18a or 18b.  In fact, Figure 1 clearly shows valves 18a and 18b as solenoid operated 3-way valves that provide two open positions and one closed position, and paragraphs 25 & 27 of the published specification confirm as much.  As such, it is not understood how a valve that is only open or closed would be adjusted “to match the delivery volume flow of the axial piston pump resulting from the current pivot angle”.  This renders the claim indefinite.
Claim 24, line 4 recites the phrasing “with further closing of the control valve”; this limitation renders the claim indefinite because it is not understood what is meant by this phrasing.  At the outset, it is noted that this limitation refers to closing of the control valve, whereas Applicant’s specification clearly states that it is the rotary hydraulic consumer 70 that performs “further closing” (see paras. 12 & 43).  In other words, Applicant’s claim appears to contradict the specification, rendering it unclear what particular functionality is required of the claim.  Furthermore, as noted in the previous office action, it is not understood how the hydraulic consumer would ever “close” as noted in the specification.  Finally, as noted above, the specification does not appear to indicate any throttling ability for either valve 18a or 18b.  In fact, Figure 1 clearly shows valves 18a and 18b as solenoid operated 3-way valves that provide two open positions and one closed position, and paragraphs 25 & 27 of the published specification confirm as much.  In other words, as far as the Examiner understands, valves 18a and 18b are either fully open or fully closed.  As such, it is not understood how a valve that is only fully open or fully closed could be “further closed” (i.e. throttled) as now claimed.  Clarification is required.


Allowable Subject Matter
Claims 1-5, 7-12, & 21-29 are found to be provisionally allowable, pending Applicant’s correction of every objection, 112(a) rejection, and 112(b) rejection noted above.  In the spirit of expeditious prosecution, the Examiner respectfully recommends that Applicant delete lines 11-14 of Claim 1, delete lines 23-25 of Claim 21, and cancel dependent Claims 3-5 & 26-29.  Such cancellations would expeditiously overcome at least the 112(a) rejections noted above.  Additional corrections are required to overcome the claim objections and 112(b) rejections, as noted above.

Conclusion
Applicant's amendments filed on September 21st, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC